Exhibit 10.8

Exhibit I


FIRST AMENDMENT
TO
THE SCOTTS COMPANY LLC EXECUTIVE RETIREMENT PLAN
(Amended and Restated as of January 1, 2011)
WHEREAS, The Scotts Company LLC (the “Company”) sponsors The Scotts Company LLC
Executive Retirement Plan (the “Plan”); and
WHEREAS, Section XI of the Plan provides that the Plan may be amended by
Compensation and Organization Committee of the Board of Directors, or its
delegate, and
WHEREAS, the Company wants to amend the Plan to clarify certain provisions
pertaining to emergency distributions;
NOW, THEREFORE, the Plan is amended effective January 1, 2011, in the following
manner:
Plan section V, “Method of Distribution of Deferred Compensation,” is amended by
replacing, in subsection (E), the subsection description and first sentence
thereunder with the following:
Unforeseeable Emergency Distributions. The Benefits Administrative Committee, in
its sole discretion, may elect to distribute all or a portion of the
Participant’s Account in the event such Participant requests a distribution due
to an Unforeseeable Emergency, as described under Treasury Regulation Section
1.409A-3(i)(3).





--------------------------------------------------------------------------------




THE SCOTTS COMPANY LLC
Certificate
I, Denise S. Stump, the Executive Vice President, Global Human Resources of The
Scotts Company LLC hereby certify that the First Amendment, attached hereto as
Exhibit I, to The Scotts Company LLC Executive Retirement Plan, as Amended and
Restated as of January 1, 2011, was implemented by me this day and made
effective as of the date set forth therein.
This action is taken by me on behalf of The Scotts Company LLC, pursuant to
delegations to me by the Compensation and Organization Committee of the Board of
Directors of The Scotts Miracle-Gro Company on August 8, 2007, which delegation
remains in full force and effect, as of the date of this Certificate.
THE SCOTTS COMPANY LLC
/s/ Denise S. Stump                
Denise S. Stump
Executive Vice President, Global Human Resources
Dated: June _21__, 2011



